EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Swingle on 02/08/2021.

The application has been amended as follows: 

	In claim 1: on line 6 replace “a second back portion;” with --a second back portion, wherein the first back portion is connected to the second back portion along a break line;-- 

In claim 12: on line 13, replace “second width.” with --second width; wherein the first back portion has a first length defined between a top edge of the first back portion and a bottom edge of the first back portion, wherein the second back portion has a second length defined between a top edge of the second back portion and a bottom edge of the second back portion, wherein said first length is less than said second length.-- 

In claim 20: on line 13, replace “second width.” with --second width; wherein the first back portion has a first length defined between a top edge of the first back portion and a bottom edge of the first back portion, wherein the second back portion has a second length defined between a top edge of the second back portion and a bottom edge of the second back portion, wherein said first length is less than said second length.-- 

Reasons for Allowance
The prior art of record does not disclose or suggest any combination meeting the limitations of the independent claim(s).  Specifically, Moser in view of Pfeifer et al. does not teach at least the claimed first back portion having a length less than a second back portion along with the first and second back portions being connected at a break line, and the prior art documents of record do not suggest a modification to meet these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320.  The examiner can normally be reached on Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK D HAWN/Primary Examiner, Art Unit 3631